Citation Nr: 0714460	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  00-02 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  For the period from September 1, 1998 to August 24, 2006, 
entitlement to a compensable rating for right elbow 
epicondylitis.

2.  For the period from August 25, 2006 and thereafter, 
entitlement to a rating in excess of 10 percent for right 
elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1971 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon and issued by the Denver, Colorado RO, which 
denied the benefit sought on appeal.  

The veteran testified before the Board in July 2002.  In May 
2006, the Board advised the veteran that the Veterans Law 
Judge that conducted the hearing was no longer employed at 
the Board and that the veteran could request an additional 
hearing.  See 38 C.F.R. § 20.707.  The veteran did not 
request an additional hearing.  The transcript from the July 
2002 hearing has been associated with the claims file.

The veteran's appeal has previously been before the Board on 
two occasions.  In October 2003, the Board remanded the 
veteran's appeal in order to seek additional service medical 
records.  

In July 2006, the Board remanded the veteran's appeal in 
order to obtain an additional VA examination.  In the Board's 
remand instructions, the examiner was directed to provide an 
opinion as to whether the veteran's complaints of weakened 
grip strength of the right hand and claimed "neuritis" of 
the right upper extremity were related to the right elbow 
epicondylitis.  In the August 2006 VA examination obtained 
upon remand, the examiner diagnosed the veteran as having 
right forearm pronator syndrome and right forearm radial 
tunnel syndrome, as well as epicondylitis.  The examiner 
opined that the veteran's pronator syndrome and right forearm 
radial tunnel syndrome were related to the service-connected 
epicondylitis.  

Based on this opinion, in January 2007, the Appeals 
Management Center (AMC) granted service connection for these 
disabilities and granted a 20 percent rating effective the 
date of the examiner's opinion, August 25, 2006.  The veteran 
has not appealed the rating or effective date assigned.  The 
only claim presently before the Board is entitlement to an 
increased rating for right elbow epicondylitis.

Also in January 2007, the AMC granted a 10 percent rating for 
right elbow epicondylitis with an effective date of August 
25, 2006.  This was a partial grant of the benefit sought on 
appeal.  As the maximum benefit was not granted, however, the 
issue of entitlement to a higher initial rating for the 
veteran's right elbow epicondylitis remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period from September 1, 1998 to August 24, 2006, 
the preponderance of the medical evidence indicates that the 
veteran did not have limited motion of the elbow.

3.  For the period from August 25, 2006 and thereafter, the 
preponderance of the medical evidence indicates that the 
veteran had range of motion of the right elbow limited to 100 
degrees due to pain.


CONCLUSIONS OF LAW

1.  For the period from September 1, 1998 to August 24, 2006, 
the criteria for a compensable rating for right elbow 
epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5024, 5205-5213 (2006).

2.  For the period from August 25, 2006 and thereafter, the 
criteria for a rating in excess of 10 percent for right elbow 
epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5024, 5205-5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2002, February 2004 and August 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the February 2004 letter, the veteran was informed that he 
could submit evidence showing that his service-connected 
disability increased in severity.  He was informed that this 
information could be a statement from his doctor or 
laboratory test results; he was also informed that he could 
submit statements from other individuals who were able to 
describe the manner in which the veteran's disability had 
become worse.  After consideration of the contents of the 
February 2004 letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the August 2006 letter provided the 
veteran additional notice of the five elements of a service-
connection claim as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini, however, that some claims were pending at the time 
the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated in that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Also, a 
supplemental statement of the case was issued in January 
2007, subsequent to the most recent notice, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran testified 
before the Board via videoconference in July 2002.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO staged the rating in the January 2007 supplemental 
statement of the case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Epicondylitis is defined as the inflammation of the 
epicondyle (the eminence upon a bone above its condyle) or 
the tissues adjoining the epicondyle of the humerus.  See 
Dorland's Illustrated Medical Dictionary 625 (30th ed. 2003).  
As epicondylitis is not listed in the rating schedule, the 
disability is rating by analogy under the diagnostic code for 
tenosynovitis.  See 38 C.F.R. § 4.20.  Tenosynovitis is the 
inflammation of a tendon sheath.  See Dorland's Illustrated 
Medical Dictionary 1865 (30th ed. 2003).  

Diagnostic Code 5024, located in 38 C.F.R. § 4.71a, is the 
rating code for tenosynovitis and the code provides that the 
disease will be rated on limitation of motion of the affected 
part, as degenerative arthritis.  Degenerative arthritis is 
rated under Diagnostic Code 5003, also located in 38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The medical evidence of record reveals that the veteran is 
right handed.  Accordingly, the disability ratings for the 
veteran's service-connected right elbow epicondylitis involve 
the major extremity.  Diagnostic Code 5206 provides rating 
criteria for limitation of flexion of the forearm.  A 
noncompensable rating is warranted for flexion limited to 110 
degrees; a 10 percent rating is warranted for flexion limited 
to 100 degrees.  Higher ratings are assigned for more 
severely limited motion.  Diagnostic Code 5207 provides 
rating criteria for limitation of extension of the forearm.  
A 10 percent rating is warranted for extension limited to 45 
degrees.  Higher ratings are assigned for more severely 
limited motion.

Analysis

The veteran was service connected for right elbow 
epicondylitis in a February 1999 rating decision.  The 
disability was granted a noncompensable rating.  In January 
2007, the disability was granted a 10 percent rating with an 
effective date of August 25, 2006.  The veteran contends that 
the disability is more severe than contemplated by the 
assigned ratings.

The veteran underwent a general VA examination in December 
1998.  Regarding epicondylitis, the examiner noted that 
tennis elbow braces were helpful to treat the chronic 
disability.  The veteran related that he could bench press 
125 pounds.  An X-ray taken at the time of the examination 
revealed that the veteran had a normal right elbow.

In the veteran's December 1999 notice of disagreement, the 
veteran wrote that he experienced considerable tenderness in 
the elbow region.  The veteran also stated that his elbow 
placed his employment at the U.S. Postal Service into 
jeopardy.

The veteran underwent a September 2000 examination.  The 
examiner noted that the veteran had discomfort over the 
lateral epicondyle (in a horseshoe distribution) when he 
carried grocery bags.  The veteran reported that he had given 
up weight lifting.  

The examiner further noted that a Magnetic Resonance Image 
(MRI) did not reveal any abnormalities.  Testing revealed 
full range of motion from 0 to 145 degrees.  The veteran 
lifted a 5 pound weight through range of motion with his 
elbow without evidence of fatigability, weaken movement, 
incoordination, functional loss of range of motion or further 
pain.  

The veteran underwent an additional examination in July 2004.  
The examiner noted that the veteran was currently working as 
a teacher (ROTC instructor).  The veteran related that he did 
not believe that his disability was epicondylitis but rather 
neuritis, and noted that he was exquisitely tender at an area 
approximately ten centimeters distal to the margin of the 
muscles of the volar surface of the right forearm.  He noted 
no difficulty with the elbow itself.  He had not lost sleep 
or missed work.  He noted that flare-ups were provoked by 
lifting.

Examination of the right elbow revealed no redness, increase 
in local heat or swelling.  Range of motion testing revealed 
that the veteran had pronation and supination of 0-75 degrees 
active and passive and unreduced by resistance or repetition.  
The veteran had extension to 0 and flexion of 145, with 
neither reduced by resistance or repetition.  The examiner 
next wrote, however, that repeated forward flexion after an 
interval was 0 to 70 degrees active and passive unreduced by 
resistance or repetition at that time.  

The Board notes that the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  The examiner noted that with respect to the DeLuca 
factors he saw no likelihood of weakness, incoordination or 
loss of range of motion.

In the Board's July 2006 remand, the Board found that it was 
unable to render an informed decision on the true nature and 
severity of the veteran's right elbow disability and noted 
that the discrepancy of range of motion findings in the July 
2004 examination were too extreme to be rationalized.  The 
Board also noted that the veteran's complaints of loss of 
hand strength and neurological deficit were not adequately 
addressed.  

As directed, the veteran underwent the additional examination 
in August 2006.  The examiner noted review of the veteran's 
claims file.  The examiner noted that the veteran was no 
longer employed as an ROTC instructor because of changes in 
demographics, but that the veteran did not have a significant 
history of medical absenteeism.  

The veteran reported that there had never been limited range 
of motion of the elbow, swelling or locking of the elbow 
joint.  Instead, the pain had involved the lateral aspect of 
the elbow and the muscles of the elbow/proximal forearm 
region.  The examiner noted no tenderness to palpation of the 
elbow joint itself.  On repetitive exertional testing (10 
repetitions), with a two-pound weight, the veteran had range 
of motion of the forearm in supination of 0-120.  On 
repetitive exertional testing (10 repetitions), with a five-
pound weight, the veteran had range of motion of the forearm 
in supination of 0-110.  The examiner noted, that with 
repeated motion when the forearm was placed in pronation, the 
veteran had increased discomfort with elbow flexion reduced 
by 10 degrees.  Regarding the Deluca factors, the examiner 
reiterated that there was an estimated additional 10 degrees 
of functional impairment in all planes of motion on the basis 
of repetitive use due to pain and decreased endurance.

As noted above, the examiner, as directed by the Board's July 
2006 remand, opined that the veteran had additional 
disabilities of the right upper extremity that were 
secondarily related to the service-connected right elbow 
epicondylitis.  The Board notes that the veteran's complaints 
primarily related to symptoms related to these separate 
disabilities.  In January 2007, the AMC found that these 
disabilities were service-connected.  The Board notes that 
these secondarily service-connected disabilities are not 
presently before the Board.

The Board notes that the medical evidence does not indicate 
that the veteran had limited motion of the elbow prior to 
August 25, 2006.  Although the July 2004 VA examination 
included a reference to the veteran having only 0 to 70 
degrees of flexion, when read in context of the other medical 
evidence contained in that examination report and the 
examinations completed before and after this examination, the 
Board finds that this finding was in error and not probative 
of the severity of the veteran's disability.  In coming to 
this finding, the Board relies on the veteran's own 
statements that his disability has not been characterized by 
limited motion.  The examiners, in the examinations performed 
in September 2000 and July 2004, indicated that the veteran 
did not have limited motion due to pain.  As the competent 
evidence did not indicate that the veteran had limited motion 
prior to August 25, 2006, the Board finds no basis on which 
to grant an increased rating and, therefore, entitlement to a 
compensable rating under the schedule for right elbow 
epicondylitis for the period September 1, 1998 to August 24, 
2006 is denied.

For the period from August 25, 2006 and thereafter, the Board 
notes that the examiner found that the veteran had painful 
motion upon repetition.  The examiner specifically found that 
the motion of right elbow was reduced by 10 degrees due to 
repeated motion.  Based on this examination, the veteran was 
granted a 10 percent rating based on flexion of the forearm 
limited to 100 degrees.  The Board notes that the veteran's 
functional loss of motion due to pain was the basis of the 10 
percent rating and the Board can find no basis on which to 
grant a rating in excess of 10 percent under the schedule for 
the veteran's right elbow epicondylitis.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For the period from August 
25, 2006 and thereafter, a schedular rating in excess of 10 
percent for right elbow epicondylitis is denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by the 
veteran's right elbow epicondylitis has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board notes that the veteran has specifically asked for 
consideration of an extraschedular rating and the August 2006 
examination report indicates that the veteran is currently 
unemployed.  The record indicates, however, that the veteran 
did not leave his last employment due to his right elbow 
epicondylitis and that the veteran does not have a history of 
medical absenteeism.  In the absence of requisite factors, 
the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).   Consequently, absent evidence of 
industrial impairment beyond that contemplated by the ratings 
assigned, the Board finds that the evaluations currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Therefore, the 
veteran's appeal is denied.




ORDER

For the period from September 1, 1998 to August 24, 2006, a 
compensable rating for right elbow epicondylitis is denied.  

For the period from August 25, 2006 and thereafter, a rating 
in excess of 10 percent for right elbow epicondylitis is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


